                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF WISCONSIN


In Re:                                                        Case   No. 13-23446-BEH
           JAMES E. MILLER. JR.

                                                              Chapter 13 Bankruptcy Case
                        Debtor



               CHAPTER 13 TRUSTEE'S CERTIFICATION OF COMPLETION
                          OF PAYMENTS TO THE TRUSTEE


        The Trustee certifies that the Trustee has received all payments due to the Trustee under
the plan in this case.

        This certificate does not ensure that the court will grant a discharge and close the case,   as
additional requirements apply. Debtors should consult with their bankruptcy attorney for
assistance.


           Respectfully submitted this 16th day of November 2018.




                                               Scott Lieske
                                               Scott Lieske
                                               Chapter 13 Standing Trustee
                                               P.O. Box 510920
                                               Milwaukee, WI53203
                                               (4r4) 27r-3e43


cc: CLIFTON G. OWENS (via CIWECF only)
    JAMES E. MILLER. JR.




13-23446   MILLER NOC


                 Case 13-23446-beh       Doc 203     Filed 11/16/18       Page 1 of 1
